Detailed Action
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. This is in response to the amendments filed on 08/03/2021. Claims 1, 7-9, 11, 17-19, 21, and 26-29 have been amended. Claims 1, 7, 8-9, 11, 17-19, 21, and 26-28 are currently pending and have been considered below.

Allowable Subject Matter
3.    Claims 1, 7, 8-9, 11, 17-19, 21, and 26-28 are allowed as amended.

Examiner’s Reason for Allowance
4.    The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach … such that responsive to a block being retrieved and updated, by the servers writing the updated value to an empty slot in the root bucket of the structure, and responsive to a predefined number of successive retrievals, the servers performing triplet eviction using a deterministic eviction path following a reverse lexicographical order of the structure. The closest prior art being “Yeo (US 20180314847 A1), "Wentz" (US 20170235969 A1), “Ikarashi” (US 20180158377 A1), and newly cited “Kamara” (US 20170235969 A1). Yeo discloses a security controller controls secure processing of queries in an encrypted relational database. A query controller receives, from a client device, a secure query in a format of an encrypted Wentz discloses a method of selecting a distributed framework includes identifying, by a selection device coupled to a memory, at least a first remote device of a plurality of remote devices, wherein identifying the at least a first remote device further comprises and evaluating a secure proof generated by the at least a first remote device, and identifying the at least a first remote device.  Ikarashi, a secondary reference, was introduced to disclose secret sharing value of a value represented by a “first target bit string” is used to obtain a secret sharing value of a value represented by a “first check bit string” obtained by setting a value of the most significant bit of the “first target bit string” to a value of a “first check bit” that is lower than the most significant bit.  New art Kamara discloses a security controller controls secure processing of queries in an encrypted relational database. A query controller receives, from a client device, a secure query in a format of an encrypted token generated using a structured query language (SQL) query in a conjunctive query form, and sends an encrypted response to the secure query to the client device.

5. What is missing from the prior art of record to include newly search Kamara the specific credentials including responsive to a predefined number of successive retrievals, the servers performing triplet eviction using a deterministic eviction path following a reverse lexicographical order of the structure. While, the prior art of record During an overwrite phase, the method further includes executing, by the data processing hardware, a read or write operation on the data block removed from the block stash or obtained from a corresponding data bucket retrieved from memory of the distributed system. The method also includes determining, by the data processing hardware, whether to store a current version of the data block in the block stash or on the memory of the distributed system based on a probability. Yeo, nor the secondary references and newly searched art fails to overcome the features of claims 1, 11 and 21 as amended combination whereby responsive to a predefined number of successive retrievals, the servers performing triplet eviction using a deterministic eviction path following a reverse lexicographical order of the structure).

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 1, 11 and 21. Therefore claims 1, 11 and 21 are deemed allowable over the prior art of record. The corresponding depending claims, which further limit claims 1, 11 and 21 also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /WILLIAM B JONES/Examiner, Art Unit 2491

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491